DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 4, 6, 8-10, 13-14, 16, and 25-26 are pending and examined on the merits. 
Claims 1, 4, 6, 10, and 14 are currently amended.

Priority
The first support for the claimed sequence in the patent family of the instant application is 02/20/2008 with the filing of provisional application 61/030152 and thus 02/20/2008 is considered the effective filing date for prior art considerations. 

Response to Arguments – Written Description
Applicant's amendments filed 10/18/2021 have overcome the rejections of record.

Response to Arguments - Indefiniteness
Applicant's amendments filed 10/18/2021 have overcome the rejections of record.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 6, 8, 10, 13-14, 16, and 25 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dumas (EP 1033405 A2).
The claims are drawn to methods of producing plants and plants comprising an exogenous having at least 80% identical to SEQ ID NO:612 or encoding a polypeptide at least 80% identical to SEQ ID NO:613 and confers a difference in low nitrogen tolerance (claims 1, 4, 6, 8, 10, 13, 25), wherein the plant is one of the plant types listed in claim 14, a product comprising the tissue from a transgenic plant according to claim 14 (claim 16). 
Dumas discloses SEQ ID NO:71657 which is the same polypeptide as instant SEQ ID NO:613. They also disclose constructs and vectors comprising heterologous control elements including promoters and plants and plant cells comprising said constructs and vectors (see claims). The low nitrogen tolerance phenotype is a feature that naturally flows from expression of the polypeptide of SEQ ID NO:613. As such, claims 1, 4, 6, 8, 10, 13-14, 16, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dumas.   

AAG55835

XX
AC   AAG55835;
XX
DT   15-JUN-2007 (revised)
DT   18-OCT-2000 (first entry)
XX
DE   Arabidopsis thaliana protein fragment SEQ ID NO: 71657.
XX
KW   Protein identification; signal transduction pathway; metabolic pathway;
KW   hybridisation assay; genetic mapping; gene expression control; promoter;
KW   termination sequence; BOND_PC; unknown; unknown [Arabidopsis thaliana].
XX
OS   Arabidopsis thaliana.
XX
CC PN   EP1033405-A2.
XX
CC PD   06-SEP-2000.
XX
CC PF   25-FEB-2000; 2000EP-00301439.

  Query Match             100.0%; Score 486; DB 1; Length 97;
  Best Local Similarity   100.0%;  
  Matches   97; Conservative    0; Mismatches    0; Indels    0; Gaps    0;

Qy          1 MALSTSIRSVSKIISSSEASVSRSVTRSFHSTGVKKMSGGGHGGYDEYYLHAKHMYNLDR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALSTSIRSVSKIISSSEASVSRSVTRSFHSTGVKKMSGGGHGGYDEYYLHAKHMYNLDR 60

Qy         61 MKYQALKMSLGVFTAFSIGVGVPIFAVVFQQRKTQSG 97
              |||||||||||||||||||||||||||||||||||||
Db         61 MKYQALKMSLGVFTAFSIGVGVPIFAVVFQQRKTQSG 97

AAC52532
ID   AAC52532 standard; DNA; 581 BP.
XX
AC   AAC52532;
XX
DT   11-JUN-2007  (revised)
DT   18-OCT-2000  (first entry)
XX
DE   Arabidopsis thaliana DNA fragment SEQ ID NO: 71656.
XX
KW   Hybridisation assay; genetic mapping; gene expression control;
KW   protein identification; signal transduction pathway; metabolic pathway;
KW   promoter; termination sequence; ss.
XX
OS   Arabidopsis thaliana.
XX
CC PN   EP1033405-A2.
XX
CC PD   06-SEP-2000.
XX
CC PF   25-FEB-2000; 2000EP-00301439.

  Query Match             92.1%;  Score 536.2;  DB 1;  Length 581;
  Best Local Similarity   97.3%;  
  Matches  567;  Conservative    0;  Mismatches   13;  Indels    3;  Gaps    2;

Qy          1 ATTTCTCAGTCTCCTCTCCTCCCCAAAACAAATTCGCCGTAAAATTTCCAGAGAAGTCGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATTTCTCAGTCTCCTCTCCTCCCCAAAACAAATTCGCCGTAAAATTTCCAGAGAAGTCGT 60

Qy         61 TCATCATTTGCAA-TTTCTCGATTAGTTCTGAATCATGGCGTTGAGCACCAGCATCAGAT 119
              ||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TCATCATTTGCAATTTTCTCGATTAGTTCTGAATCATGGCGTTGAGCACCAGCATCAGAT 120

Qy        120 CTGTATCTAAGATCATTGCTTCTTCCGAAGCATCAGTCTCCAGATCTGTGACTAGAAGCT 179
              |||| |||||||||||| ||||||| ||||||||||||||||||||||||||||||||||
Db        121 CTGTCTCTAAGATCATTTCTTCTTCTGAAGCATCAGTCTCCAGATCTGTGACTAGAAGCT 180

Qy        180 TCCACTCGACTGGAGTTAAGAAGATGAGCGGAGGAGGACATGGTGGTTACGATGAATACT 239
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCCACTCGACTGGAGTTAAGAAGATGAGCGGAGGAGGACATGGTGGTTACGATGAATACT 240

Qy        240 ACCTCCACGCAAAACACATGTACAATTTGGACCGCATGAAGTACCAAGCTCTCAAGATGT 299
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACCTCCACGCAAAACACATGTACAATTTGGACCGCATGAAGTACCAAGCTCTCAAGATGT 300

Qy        300 CTCTCGGTGTATTCACCGCTTTCAGCATCGGTGTTGGGGTTCCTATCTTCGCAGTCGTTT 359
              |||||||||| |||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CTCTCGGTGTCTTCACCGCTTTCAGCATCGGTGTTGGGGTTCCTATCTTCGCAGTCGTTT 360

Qy        360 TCCAGCAGAGGAAGACTCAATCTGGTTAAGTCCCTCAGGATGCTCTTGTTCACAGCTTGA 419
              |||||||||||||||| |||||||||||||||||||||||||||||||||||||||||||
Db        361 TCCAGCAGAGGAAGACCCAATCTGGTTAAGTCCCTCAGGATGCTCTTGTTCACAGCTTGA 420

Qy        420 ATAATTTGTATGAATTCTCAAACTCTGCTTTTGCAAGAGAGTTTTTCTTTCTCCCTTTGG 479
              ||||||||||||| |||||||||||||||||||||||||||  |||||||||||||||||
Db        421 ATAATTTGTATGATTTCTCAAACTCTGCTTTTGCAAGAGAG--TTTCTTTCTCCCTTTGG 478

Qy        480 ATCTTAGCCACAAGTCTTATCGTTATGGTTAAGTCTTCTGTGTCTTCCTCTTTTGCTGGC 539
              ||||| ||||||||||||||||||||||  |||| |||||| |||||||||||| |||||
Db        479 ATCTTGGCCACAAGTCTTATCGTTATGGGAAAGTGTTCTGTTTCTTCCTCTTTTACTGGC 538

Qy        540 TGTTTGATGCTGTAATAATGATAATCTGACAGATATATTTTTT 582
              |||||||||||| ||||||||||||||||||||||||||||||
Db        539 TGTTTGATGCTGCAATAATGATAATCTGACAGATATATTTTTT 581



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Dumas (EP 1033405 A2).
The claims are drawn to the method of claim 6, wherein the nucleic acid molecule comprises the nucleic acid sequence of SEQ ID NO:612, and the plant cell of claim 6, wherein the nucleic acid molecule comprises the nucleic acid sequence of SEQ ID NO:612.
Dumas teaches all the limitations of claims 6 and 11 (see rejection under 35 USC 102 above). They teach SEQ ID NO:71656 which encodes the exact same polypeptide as SEQ ID NO:612.
Dumas does not teach the exact sequence of SEQ ID NO:612. 


Response to Arguments - 35 USC § 102 and 103
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant urges Dumas et al fails to teach low-nitrogen tolerance and the office action fails to provide any basis of fact or technical reasoning that the increased photosynthetic efficiency feature is necessarily present. 
This argument is not persuasive. The instant disclosure and the prior art disclose transgenic plants comprising transgenes encoding the same polypeptide. Further, Applicant is reminded that “wherein” clauses in method claims may not be given patentable weight, see MPEP 2111.04. Applicant is also reminded the preamble of a method claim may not be given weight, see MPEP 2111.02. Thus, the recitations regarding increased photosynthetic efficiency to a plant do not limit the claims. If Applicant desires for recitations regarding increased photosynthetic efficiency to be given patentable, it is suggested that the claims be amended to require active methods steps of grown the transgenic plants in a low nitrogen environment and selecting for plants having increased increased photosynthetic efficiency. Such an amendment will not overcome the rejection of product claims.



Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663